DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 21-37 are pending in the application. Claim 21-37 are newly added. Claims 3, 4, 7-10 and 14-19 have been canceled. 

Claim Rejections - 35 USC § 112Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 21-26 are rejected under 35 U.S.C. 112(b) as being indefinite. 


Claim 1 recites the limitation "first woven portion" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "second woven portion" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 21-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0096320 hereinafter referred to as Wilson (W1) in view of US Patent Publication US2012/0177904A1 hereinafter referred to as Gehring. Wilson (W1) discloses a crib shield system 60, 70, suitable for use with a crib 10, wherein the crib shield system comprises: a breathable mesh body portion 60, 70; wherein the breathable mesh body portion occupies approximately 50% or more of the surface area of the crib shield system (see fig. 1-4 & 8); wherein the breathable mesh body portion comprises a mesh type material layer, the mesh-type material layer comprising  a first substructure 76 with a first size of openings too small to permit an infant to insert a finger or toe there through (see fig. 7 and paragraph 0020, 0032, 0060) and a second substructure 80 with a second size of opening too small to permit an infant to insert a finger or toe there through, and a pile substructure 78 between the first substructure and second substructure, wherein the first substructure is integrated with the second substructure; and wherein a majority of at least one of the first woven portion and the second woven portion is open to air when the crib shield system is positioned in the crib. However does not disclose having a suffocation resistance level of less than about 15 cm H2O; wherein the breathable mesh body portion comprises not more than one layer or wherein the first substructure is integrated with the second substructure by weaving fibers of the pile substructure through the first substructure and the second substructure.
Gehring teaches a breathable mesh body portion 1; wherein the breathable mesh body portion occupies approximately 50% or more of the surface area; wherein the breathable mesh body portion comprises not more than one layer, the one layer being a mesh-type material layer, the mesh-type material layer comprising a first substructure 2 with a first size of openings too small to permit an infant to insert a finger or toe there through, a second substructure 3 with a second size of opening too small to permit an infant to insert a finger or toe there through, and a pile substructure 5 between the first substructure and the second substructure, wherein the first substructure is integrated with the second substructure by weaving fibers of pile substructure through the first substructure and the second substructure; and wherein a majority of at least one of the first woven portion and the second woven portion is open to air. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the breathable mesh body portion of Wilson (W1) for a three dimensional knitted spacer fabric breathable mesh body portion comprising not more than one layer as taught by Gehring. Such a modification would yield expected results and allow the crib to be breathable while having a degree of compression resistance. 
Wilson (W1), as modified, discloses the claimed invention except for wherein the first mesh-type material has a suffocation resistance level less than about 15cm H2O.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to size the openings in the mesh so the first mesh-type material has a suffocation resistance level less than about 15cm H2O, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Such a rating would be achieved by selection of the mesh-type material, the spacing of the openings and opening size in the mesh-type material. 
Re-Claim 21
W1 as modified above discloses, 
wherein the mesh-type material layer is a spacer mesh.
Re-Claim 22
W1 as modified above discloses, 
wherein the spacer mesh is warp knitted (see paragraph 0024).
Re-Claim 23
W1 as modified above discloses, 
wherein the breathable mesh body portion is at least partially transparent.

Re-Claim 24
W1 as modified above discloses the claimed invention except for a second breathable mesh body portion having a suffocation resistance level of less than about 15 cm H20; wherein the first breathable mesh body portion and second breathable mesh body portion together occupy approximately 50% or more of a surface area of the crib shield system; wherein the second breathable mesh body portion comprises not more than one layer, the one layer being a second mesh-type material layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second breathable mesh body portion having a suffocation resistance level of less than about 15 cm H20; wherein the first breathable mesh body portion and second breathable mesh body portion together occupy approximately 50% or more of a surface area of the crib shield system; wherein the second breathable mesh body portion comprises not more than one layer, the one layer being a second mesh-type material layer, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been obvious to include a second breathable mesh body portion in the crib liner. Such a modification would not yield unexpected results. 
Re-Claim 25
W1 as modified above discloses, 
wherein the second the mesh-type material layer comprising a first substructure with a first size of openings too small to permit an infant to insert a finger or toe there through, a second substructure with a second size of openings too small to permit an infant to insert a finger or toe there through, and a pile substructure between the first substructure and the second substructure, wherein the first woven portion is integrated with the second woven portion by weaving fibers of the pile substructure through the first substructure and the second substructure; and wherein a majority of at least one of the first substructure and the second substructure is open to air when the crib shield system is positioned in the crib.
Re-Claim 26
W1 as modified above discloses, 
wherein the first breathable mesh body portion and the second breathable mesh body portion are configured to have a same height, wherein first breathable mesh body portion and the second breathable mesh body portion may be secured together.
Re-Claim 27
W1 as modified above discloses, 
a crib shield system suitable for use with a crib, wherein the crib shield system comprises: a breathable mesh body portion having a suffocation resistance level of less than about 15 cm H2O; wherein the breathable mesh body portion occupies approximately 50% or more of a surface area of the crib shield system; wherein the breathable mesh body portion comprises not more than one layer, the one layer comprising a spacer mesh comprising a first substructure, a second substructure, and a pile substructure between the first substructure and the second substructure, wherein the pile substructure connects the first substructure and the second substructure; and wherein a majority of at least one of the first substructure and the second substructure is open to air when the crib shield system is positioned in the crib.
Re-Claim 28
W1 as modified above discloses, 
wherein the spacer mesh is a warp knitted spacer mesh (see paragraph 0024).
Re-Claim 29
W1 as modified above discloses, 
wherein the first substructure has a first size of openings too small to permit an infant to insert a finger or toe there through and the second substructure has a second size of openings too small to permit an infant to insert a finger or toe there through.
Re-Claim 30
W1 as modified above discloses, 
wherein the first woven portion is integrated with the second woven portion by weaving fibers of the pile substructure through the first substructure and the second substructure.
Re-Claim 31
W1 as modified above discloses, 
wherein the breathable mesh body portion is at least partially transparent.

Re-Claim 32
W1 as modified above discloses, 
a crib shield system suitable for use with a crib, wherein the crib shield system comprises: a mesh body portion comprising a first mesh-type material layer and a second mesh-type material layer, wherein the mesh body portion comprises only mesh-type materials and occupies approximately 50% or more of a surface area of the crib shield system; wherein the first mesh-type material layer comprises a single layer formed by a first woven substructure with a first size of openings too small to permit an infant to insert a finger or toe there through, a second woven substructure, and a pile substructure between the first substructure and the second substructure; wherein a majority of at least one of the first woven substructure and the second woven substructure is open to air when the crib shield system is positioned in the crib; wherein the second mesh-type material layer comprises a single layer, and wherein the first mesh-type material layer and the second mesh-type material layer are fixed together to form a two-layer panel.
Re-Claim 33
W1 as modified above discloses, 
wherein the second substructure is integrated with the first woven substructure by weaving fibers of the pile substructure through the first woven substructure and the second woven substructure.
Re-Claim 34
W1 as modified above discloses, 
wherein the first mesh-type maternal layer and the second mesh-type material layer are configured to be substantially the same height and length.
Re-Claim 35
W1 as modified above discloses, 
wherein the first mesh-type material layer and the second mesh-type material layer are fixed together by quilted along at least two integration seams; wherein the at least two integration seams cross each other to create a pattern in the mesh body portion.
Re-Claim 36
W1 as modified above discloses, 
wherein the at least two integration seams are generally linear and create a lattice pattern on the mesh body portion.
Re-Claim 37
W1 as modified above discloses, 
wherein the first mesh-type material layer has a different fabric weave compared with the second mesh-type material layer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any grounds applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFEOLU A ADEBOYEJO/
Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673